Order entered July 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00054-CV

                             BARBARA MEREDITH, Appellant

                                               V.

                    OXFORD TOWNHOMES, LLC, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-07847-B

                                           ORDER
       We GRANT appellant’s July 7, 2015 unopposed amended fourth motion for an extension

of time to file a brief. Appellant shall file a brief by JULY 10, 2015. We caution appellant that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE